        Case 3:19-cv-01894-RDM-DB Document 25 Filed 03/22/21 Page 1 of 20




                            UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF PENNSYLVANIA

HARRY N. ORTIZ,
                                                             Civil No. 3:19-cv-1894
                         Plaintiff
                                                                 (Judge Mariani)
                V.

UNIT MANAGER ALEXANDER, et al.,

                         Defendants

                                        MEMORANDUM


   I.       BACKGROUND

         On October 31, 2019, Harry N. Ortiz ("Plaintiff'), an inmate currently confined in the

Rockview State Correctional Institution, Bellefonte, Pennsylvania ("SCI-Rockview"), filed the

above-captioned action pursuant to 42 U.S.C. § 1983. The named Defendants are the SCI-

Rockview Maintenance Department, and the following SCI-Rockview employees: Unit

Manager Alexander, Sergeant Bloom, and Correctional Officers Bainey and Mosser. (Doc.

1.) Plaintiff complains of Defendants' alleged deliberate indifference to his safety, and

resulting medical treatment, when he was burned on an exposed steam heat pipe. (Id.) For

relief, Plaintiff seeks compensatory and punitive damages. (Id.)

         On March 17, 2020, Defendants filed a motion to dismiss Plaintiffs complaint (Doc.

13) and on March 18, 2020, filed a brief in support of their motion. (Doc. 14). By Order

dated June 8, 2020, this Court granted Plaintiff until June 22, 2020, to file a brief in
         Case 3:19-cv-01894-RDM-DB Document 25 Filed 03/22/21 Page 2 of 20




opposition to Defendants' pending motion. (Doc. 16.) Plaintiff was granted two additional

enlargements of time (Docs . 19, 21) within which to file a brief in opposition to Defendants'

pending motion to dismiss. On August 17, 2020, Plaintiff filed a brief in opposition to

Defendants' motion to dismiss. (Doc. 22). For the reasons set forth below, Defendants'

motion will be granted, with Plaintiff being provided an opportunity to file an amended

complaint with respect to his Eighth Amendment deliberate indifference to health and safety

claim.

   11.       MOTION TO DISMISS

          Defendants move for the dismissal of Plaintiffs complaint pursuant to Rule 12(b)(6)

of the Federal Rules of Civil Procedure for failure to state a claim. (Doc. 19 at 9.) Federal

notice and pleading rules require the complaint to provide the defendant notice of the claim

and the grounds upon which it rests. See Phillips v. Cty. of Allegheny, 515 F.3d 224, 232

(3d Cir. 2008). The plaintiff must present facts that, accepted as true, demonstrate a

plausible right to relief. See Fed. R. Civ. P. 8(a). Although Federal Rule of Civil Procedure

8(a)(2) requires "only a short and plain statement of the claim showing that the pleader is

entitled to relief," a complaint may nevertheless be dismissed under Federal Rule of Civil

Procedure 12(b)(6) for its "failure to state a claim upon which relief can be
                           '
granted." See Fed. R. Civ. P. 12(b)(6).

          When ru ling on a motion to dismiss under Rule 12(b)(6), the court accepts as true all

factual allegations in the complaint and all reasonable inferences that can be drawn from
                                               -2-
     Case 3:19-cv-01894-RDM-DB Document 25 Filed 03/22/21 Page 3 of 20




them, viewed in the light most favorable to the plaintiff. See Ashcroft v. Iqbal, 556 U.S. 662,

679 (2009); In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 314 (3d Cir. 2010). To

prevent dismissal, all civil complaints must set out "sufficient factual matter to show that
                                                                                11




their claims are facially plausible. See Iqbal, 556 U.S. at 678; Fowler v. UPMC Shadyside,

578 F.3d 203,210 (3d Cir. 2009). The plausibility standard requires more than a mere

possibility that the defendant is liable for the alleged misconduct: "[W]here the well-pleaded

facts do not permit the court to infer more than the mere possibility of misconduct, the

complaint has alleged - but it has not 'show[nr - 'that the pleader is entitled to relief."' See

Iqbal, 556 U.S. at 679 (citing Fed. R. Civ. P. 8(a)(2)).

       Accordingly, the Third Circuit has identified the following steps that a district court

must take when reviewing a 12(b)(6) motion: (1) identify the elements that a plaintiff must

plead to state a claim; (2) identify any conclusory allegations contained in the complaint that

are "not entitled,, to the assumption of truth; and (3) determine whether any "well-pleaded

factual allegations,, contained in the complaint "plausibly give rise to an entitlement to relief.    11




See Santiago v. Warminster Twp., 629 F.3d 121 , 130 (3d Cir. 2010) (internal citations and

quotation marks omitted).

       "To decide a motion to dismiss, courts generally consider only the allegations

contained in the complaint, exhibits attached to the complaint and matters of public record.     11




Pension Benefit Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d

Cir.1993) (citations omitted) ; see a/so Sands v. McCormick, 502 F.3d 263, 268 (3d
                                               -3-
     Case 3:19-cv-01894-RDM-DB Document 25 Filed 03/22/21 Page 4 of 20




Cir.2007). The court may consider "undisputedly authentic document[s] that a defendant

attaches as an exhibit to a motion to dismiss if the plaintiffs claims are based on the

[attached] document[s]." Pension Benefit, 998 F.2d at 1196. Additionally, "documents whose

contents are alleged in the complaint and whose authenticity no party questions, but which

are not physically attached to the pleading, may be considered." Pryor v. Nat'/ Collegiate

Athletic Ass'n, 288 F.3d 548, 560 (3d Cir.2002) (citation omitted); see also U.S. Express

Lines, Ltd. v. Higgins, 281 F.3d 383, 388 (3d Cir.2002) ("Although a district court may not

consider matters extraneous to the pleadings, a document integral to or explicitly relied

upon in the complaint may be considered without converting the motion to dismiss into one

for summary judgment." (internal quotation omitted)). However, the court may not rely on

other parts of the record in making its decision. Jordan v. Fox, Rothschild, O'Brien &

Frankel, 20 F.3d 1250, 1261 (3d Cir.1994).

       When presented with a pro se complaint, the court should construe the complaint

liberally and draw fair inferences from what is not alleged as well as from what is alleged.

0/uhos v. Strasberg, 321 F.3d 365, 369 (3d Cir.2003); Youse v. Carlucci, 867 F.Supp. 317,

318 (E.D.Pa.1994). Such a complaint "must be held to less stringent standards than formal

pleadings drafted by lawyers ." Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle

v. Gamble, 429 U.S. 97, 106 (1976)).

       Finally, in the Third Circuit, a court must grant leave to amend before dismissing a

civil rights complaint that is merely deficient. See, e.g., Fletcher-Harlee Corp. v. Pote
                                             -4-
      Case 3:19-cv-01894-RDM-DB Document 25 Filed 03/22/21 Page 5 of 20




Concrete Contractors, Inc., 482 F.3d 247, 252 (3d Cir.2007); Shane v. Fauver, 213 F.3d

113, 116 (3d Cir.2000). "Dismissal without leave to amend is justified only on the grounds of

bad faith, undue delay, prejudice, or futility." Alston v. Parker, 363 F.3d 229, 236 (3d

Cir.2004).

   Ill.      ALLEGATIONS IN THE COMPLAINT1

          On February 2, 2018, Plaintiff alleges that he "suffered severe burns on his left arm

and back, that was caused by the actions of a 'shakedown team' inclusive of Mr. Mosser."

(Doc. 1). He claims that "the actions of Mr. Mosser were such that he removed the heat

shield from a steam pipe utilized for heating contained within the cell" and that "such heat

pipe removal was documented within a work order submitted on November 4, 2017 by

staff." (Id.) Plaintiff concludes that "this action, while documented within a work order was

deemed closed on January 2, 2018, yet this issue was never corrected." (Id.).



     Plaintiffs allegations are derived from the complaint and the actual grievances and responses
thereto. Because the Plaintiffs complaint relies heavily on his grievances and the grievance
responses, Defendants have attached Plaintiffs grievance records to their motion to dismiss. (Doc.
14-1 ). Plaintiff does not dispute their consideration. Thus, we will treat the instant motion as a
motion to dismiss, considering only the complaint, documents attached thereto, and "undisputedly
authentic document[s]" that the defendants attach to their motion if the plaintiffs claims are based
on those documents. Pension Benefit, 998 F.2d 1192 at 1196-97. The rationale behind the
exception is that, when a complaint refers to or relies on the document, "the plaintiff obviously is
on notice of the contents of the document, and the need for a chance to refute evidence is greatly
diminished." Id. "Otherwise, a plaintiff with a legally deficient claim could survive a motion to
dismiss simply by failing to attach a dispositive document on which it relied." Id. Because
Plaintiffs complaint cites to his grievances and the responses, we find that there is no fear of lack
of notice to Plaintiff and will consider them without converting the motion to one for summary
judgment. Id. To do otherwise would be to allow Plaintiff to artfully preclude them from our
attention.

                                               -5-
     Case 3:19-cv-01894-RDM-DB Document 25 Filed 03/22/21 Page 6 of 20




       On February 2, 2018, Plaintiff filed Grievance #720101 complaining of the following:

       During an investigated shakedown, over 3 months ago, C/O spit tobacco all
       over my toilet, broke my partials in 4 pieces, charge me for items that were
       never there, and finally C/O Mosser continue to pull and kick the safety guard
       from the heating pipes until he finally removed it from the original setting and
       carried it away. For over 3 months I've been writing security for a letter or
       confirmation for the dentist in which he asked in order to replace my partials. I
       also let Block SRG. Lt. Unit Manager-send request to security to locate the
       safety heating guard. I also have spoken to Maintenance Supervisor Mr.
       Warrant to check if they have a work order to fix this issue in Cell 106. Nothing
       has been done and have no answers. Spoke to Lt. Vance, he claimed
       maintenance have a work order but nothing. Today I was sent to medical 2-2-
       2018, approximately 7:15 pm for serious burns on my left arm and back. Pie
       were taken in medical. Now I'm being treated for a serious burn on both my
       arm and my back, left side.

       I'm looking to be recompense for negligence according to the Department of
       Corrections, unprofessionalism according to staff, lack of ethics according to
       staff, prejudicism (sic) according to staff creating and neglecting by continuing
       to live under a very serious safety hazardous environment and continuing to
       disregard my plead and request.

       I'm asking for the replacement of my partials, pain and suffering and being
       scared for life under negligence. An amount of $100,000, one hundred
       thousand dollars. According to the PA Commonwealth district court of small
       claims.

       P/S. BE AWARE. This grievance is to explain every detail that obviously let to
       my burns to understand the process I've taken that let up to this on 02-02-2018.

(Doc. 14-1 at 1-2, Official Inmate Grievance No. 720101).

       Plaintiff states that he "understands that 'negligence' is not a valid federal legal

challenge, and therefore, raises within the instant action a claim of 'deliberate indifference'




                                              -6-
     Case 3:19-cv-01894-RDM-DB Document 25 Filed 03/22/21 Page 7 of 20




toward his medical need, and non-medical 'deliberate indifference' for the actions of the

Maintenance Department." (Doc. 1 at 5).

       On April 3, 2018, Plaintiff claims to have received Ms. Alexander's March 5, 2018

response to Grievance #720101, (Doc. 1 at 5), in which Ms. Alexander denied Plaintiffs

grievance as follows:

       In your grievance, you state that over three months ago, your cell was searched
       by the search team, and they spit tobacco all over your toileC broke your partials
       and charged you for items that were never there. You also state that the search
       team pulled the safety guard from the heating pipes. You state that on 2/2/2018
       you were sent to medical for burns sustained to your left arm and back. You
       assert that the above issues constitute neglect by the Department of
       Corrections.

       Issues related to the tobacco spit on the toilet, your partials, and charges will
       not be addressed in this grievance, due to untimeliness.

       A work order was submitted on 11/4/2017 stating that the heat shield in Cell B-
       A-1-26 was removed by shakedown. This work order is listed as repaired on
       1/2/2018. Accordingly, you had been in that cell since that time with no
       incidents, nor did you address this with the Unit Staff.

       Medical was contacted to verity the severity of the burns you claim to have
       received from the heating pipe in cell B-A-1026. Documentation stated that
       your burns were first degree burns, not the "serious burns" that you describe in
       your grievance. Medical followed protocol by providing you with topical
       Silvadene and changing your dressings as prescribed.

       I deny your grievance based upon the above information. Further, your
       assertion that the Department of Corrections was negligent is not validated by
       the information that you provided in your grievance. Information garnered
       during the investigation supports that the Department of Corrections made
       attempts to rectify the issue and proper care was provided.



                                             -7-
     Case 3:19-cv-01894-RDM-DB Document 25 Filed 03/22/21 Page 8 of 20




       As relief, you request the replacement of your partials, and $100,000 for pain,
       suffering and negligence. Your relief is denied; you claim that your partials
       were broken several months ago, so this is considered untimely. There is no
       evidence of neglect, so your request for $100,000 is also denied.

(Doc. 14-1 at 3, Initial Review Response).

       On April 4, 2018, Plaintiff filed an appeal to the Facility Manager raising the following :

       I'm appealing Grievance #720101 under pain and suffering and negligence, my
       brief can be no less than undeniable and not open for doubt, indisputably valid.

       I find the decision given by grievance examiner, upsetting and bias and
       interferes with impartial judgment/prejudice, conflict of interest. Please be
       advise originally grievance is using this person as part of complaint and this
       person is currently assign as unit manager or in time of accident on or for block
       B-A-126. In this case I find enough of an inclination for preference to response
       of grievance and decision on grievance #720101. Decision is denied based
       upon information and severity of burns. This decision has disqualify the claim
       that investigation by supporting that D.O.C. made attempts to rectify the issue
       by denying and minimizing negligence by claiming brief did not validate
       information given according to grievance #720101. Further, this decision has
       contradict and minimized information garnered during the investigation in
       contrary the investigation confirms my complaint and the incident is not open
       for doubt, indisputably valid. I also have provided in grievance #720101 a brief
       and actions taken and names of staff I've contacted before incident. This
       information was brought up and addressed but never taken serious for a while
       being uncommitted D.O.C. has failed to comply with being responsible involved
       in cause of action. According to initial review work order, it was submitted on
       11-04-2017 and listed as repaired on 01-02-2018, totally contradict of facts
       being replaced after the incident after 02-02-2018 and would be found on video
       w/out error.

      The Department of Corrections should take consideration on one living
      environment to not be a safety hazard under federal code. Having heating pipes
      exposed is a safety hazard.

       This information was also confirmed by grievance officer under initial review
       and response. According to the actual decision admitting Quote: Medical was
                                              -8-
     Case 3:19-cv-01894-RDM-DB Document 25 Filed 03/22/21 Page 9 of 20




       contacted to verify the severity of the burns and documentation stated that your
       burns were first degree burns not the "serious burns" that you describe in your
       grievance. End of Quote. I find this statement disturbing and offensive, a
       taunting or contemptuously ironic remark, "sarcastic" and unprofessional, for
       this: I'm asking a relief and requesting the replacement of my partials which
       was never grieved and denied in the pass. Never, untimely and the amount of
       $500,000 for pain & suffering and negligence according to the D.O.C. and
       deception according to review and response.

(Doc. 14-1 at 4-5, appeal).

       By Response dated April 17, 2018, the Facility Manager denied Plaintiffs appeal as

follows:

       I have reviewed the initial grievance, the grievance officer response, and the
       subsequent appeal of your issues relating to conditions.

       UM Alexander provides a thorough review of your response with regard to your
       complaint. While you feel her statements are disturbing, offense and taunting
       is simply your opinion. Her review of this matter and the response provided to
       you is based on information garnered from medical staff. The issue with the cell
       was identified and corrected.

       Your appeal has no merit and is denied.

(Doc. 14-1 at 6, Facility Manager's Appeal Response).

       Plaintiffs appeal to Final Appeal was denied on May 4, 2018, based on the following:

       You claim that over three months ago, there was a shakedown and a CO spit
       tobacco all over your toilet seat, broke your partials into four pieces, charged
       you for items that were never there, and removed the hearing guard from the
       hearing pipes and carried it away. You claim that on February 2, 2018, you
       were sent to medical for serious burns on your left arm and back. You request
       compensation, the replacement of your partials, and $100,000.00.

       A review of the record found that concerns from "over three months ago" are
       untimely and will not be addressed. The record shows that the heating guard
                                            -9-
     Case 3:19-cv-01894-RDM-DB Document 25 Filed 03/22/21 Page 10 of 20




       was replaced on January 2, 2018. It is unclear how you burned yourself on
       February 2, 2018, when the heating guard was off since early November. It
       appears that you were burned by your actions and not those of staff. You have
       been seen and treated by medical staff. Your grievance and requested relief
       are denied.

(Doc. 14-1 at 7, Final Appeal Decision).

       On October 21 , 2019, Plaintiff filed the instant action in which he claims Defendants,

"acting within the capacity of prison officials," have been deliberately indifferent to his safety,

as well as to his medical needs. (Doc. 1 at 7-8) . Specifically, Plaintiff states that the

Defendants "knew, should have known or were in the position to know of the requ irement of

inmate safety, outlined within the D.O.C. policies procedures and standards" and were

"deliberately indifferent to [Plaintiffs] serious need of a safe cell." (Id.) Plaintiff further

claims that Defendants were "deliberately indifferent to [his] serious medical need of severe

burns caused at the hand of the Maintenance Department's failure to replace heat shields

within the cell ;" concluding that "while it is true that Mr. Ortiz was sent to medical for care,

the proper care was not issued for said burns." (Id.) Plaintiff believes that he was "forced" to

"undergo the least expensive option , in lieu of proper treatment. " (Id.)

       IV. DISCUSSION

       Section 1983 is the vehicle by which private citizens may seek redress for violations

of federal constitutional rights committed by state officials. See 42 U.S.C. § 1983. The

statute states , in pertinent part:



                                               - 10 -
    Case 3:19-cv-01894-RDM-DB Document 25 Filed 03/22/21 Page 11 of 20




       Every person who, under color of any statute, ordinance, regulation, custom,
       or usage, of any State or Territory or the District of Columbia, subjects, or
       causes to be subjected, any citizen of the United States or other person within
       the jurisdiction thereof to the deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws, shall be liable to the party injured in an
       action at law, suit in equity, or other proper proceeding for redress.

Id. "Section 1983 is not a source of substantive rights," but is merely a means through

which "to vindicate violations of federal law committed by state actors." See Pappas v. City

of Lebanon, 331 F. Supp. 2d 311,315 (M.D. Pa. 2004) (quoting Gonzaga Univ. v. Doe, 536

U.S. 273, 284-85 (2002)). To state a cause of action under Section 1983, a plaintiff must

allege that: (1) the conduct complained of was committed by persons acting under color of

state law; and (2) the conduct violated a right, privilege, or immunity secured by the

Constitution or laws of the United States. See Harvey v. Plains Twp. Police Dep't, 421 F.3d

185, 189 (3d Cir. 2005) (quoting West v. Atkins, 487 U.S. 42, 48 (1988)).

       In their motion to dismiss, Defendants argue that the Court should dismiss Plaintiffs

complaint because (1) the Eleventh Amendment precludes claims for monetary damages

against Defendants in their "official capacity;" (2) Plaintiff fails to allege personal

involvement of Defendants Alexander, Bloom and Bainey; and (3) Plaintiff has failed to

sufficiently plead a deliberate indifference claim to either safety or medical care. (Doc. 14 at

8-14.) The court will address each argument in turn.




                                              - 11 -
    Case 3:19-cv-01894-RDM-DB Document 25 Filed 03/22/21 Page 12 of 20




       A. Eleventh Amendment Immunity

       It is well settled that suits for damages by individuals against, inter alia, state officers

acting in their official capacities are barred by the Eleventh Amendment. See Kentucky v.

Graham, 473 U.S. 159, 165-67 (1985) (holding that claims for damages against a state

officer acting in his official capacity are barred by the Eleventh Amendment); Chittister v.

Dep't of Community and Economic Development, 226 F.3d 223 (3d Cir. 2000) (holding that

individuals are barred from seeking monetary damages from state governments or state

agencies). See also Bey v. Pennsylvania Department of Corrections, 98 F.Supp.2d 650,

657 (E.D. Pa. 2000) wherein the court summarized well-established law, observing that:

       [t]he Eleventh Amendment provides that "[t]he Judicial power of the United
       States shall not be construed to extend to any suit in law or equity,
       commenced or prosecuted against one of the United States by Citizens of
       another State, or by Citizens or Subjects of any Foreign State." U.S. Const.
       amend. XI. Thus, under the Eleventh Amendment, absent express consent by
       the state in question or a clear and unequivocal waiver by Congress, states
       are immune from suit in federal court. See Seminole Tribe of Fla. v. Florida,
       517 U.S. 44, 54 (1996).

Id.; see also Koslow v. Commonwealth of Pennsylvania, 302 F.3d 161 (3d Cir. 2002).

       Thus, Plaintiffs claims for monetary damages against the individual Defendants in

their official capacities will be dismissed.

       B. Personal Involvement

       It is well established that personal liability under section 1983 cannot be imposed

upon a state official based on a theory of respondeat superior. See, e.g., Rizzo v. Goode,


                                               - 12 -
     Case 3:19-cv-01894-RDM-DB Document 25 Filed 03/22/21 Page 13 of 20




423 U.S. 362 (1976); Hampton v. Holmesburg Prison Officials, 1546 F.2d 1077, 1082 (3d

Cir. 1976). It is also well settled in the Third Circuit that personal involvement of defendants

in alleged constitutional deprivations is a requirement in a §1983 case and that a complaint

must allege such personal involvement. Id. Each named defendant must be shown ,

through the complaint's allegations, to have been personally involved in the events or

occurrences upon which Plaintiffs claims are based. Id. As the Court stated in Rode v.

Del/arciprete, 845 F.2d 1195, 1207 (3d Cir.1998) :

       A defendant in a civil rights action must have personal involvement in the
       alleged wrongs .... [P]ersonal involvement can be shown through allegations
       of personal direction or of actual knowledge and acquiescence. Allegations of
       participation or actual knowledge and acquiescence, however, must be made
       with appropriate particularity. (Citations omitted) .

       See also Fisher v. Matthews, 792 F.Supp.2d 745 (M.D.Pa.2011) (citing Rode,

supra) .

       Initially, we find that Plaintiffs Eighth Amendment claims against Defendants Bloom

and Bainey, should be dismissed because these Defendants are not alleged to have

sufficient personal involvement in any alleged wrongdoing . Aside from being named in the

caption of the complaint, there are no allegations against them in either the complaint, or in

Plaintiffs grievance. Because each named defendant must be shown , through the

complaint's allegations, to have been personally involved in the events or occurrences upon

which Plaintiffs claims are based, and it is apparent that the complaint contains no

averments concerning Defendants Bloom or Bainey, they are entitled dismissal.
                                            - 13 -
     Case 3:19-cv-01894-RDM-DB Document 25 Filed 03/22/21 Page 14 of 20




       This same analysis applies to Unit Manager Alexander. Outside of her handling of

Plaintiffs grievances, Alexander's involvement fails to meet the required level of sufficient

personal interaction with the Plaintiff. Rode at 1207. See also, Mitchell v. Dodrill, 696

F.Supp.2d 454, 469 (M.D. Pa. 2010) (holding that officials' handling of prison grievance

procedures does not equate to personal liability in a civil rights claim). Based upon an

application of the above standards, Plaintiff has failed to satisfy the personal involvement

requirement standard of Rode with respect to Defendants Bloom, Bainey and Alexander,

and they shall be dismissed.

       C. Eighth Amendment Health and Safety Claim

       Plaintiff claims that Defendant, SCI-Rockview Maintenance Department, was

deliberately indifferent to his health and safety by forcing him to be exposed to a hazardous

condition in his cell, in violation of his Eighth Amendment right to be free from cruel and

unusual punishment.

       To succeed on an Eighth Amendment claim based on prison conditions, a plaintiff

must show: (i) "he has suffered an objectively, sufficiently serious injury," and (ii) "that prison

officials inflicted the injury with deliberate indifference." Farmer v. Brennan, 511 U.S. 825,

834 (1994). The first prong of the Farmer test is an objective one. Here, Plaintiff has

alleged that he suffered burns on left arm and back that required medical treatment. Based

on these allegations, the Court finds that Plaintiff has sufficiently set forth a claim that he



                                              - 14 -
    Case 3:19-cv-01894-RDM-DB Document 25 Filed 03/22/21 Page 15 of 20




has "suffered an objectively, sufficiently serious injury" to satisfy the first prong of the

Farmer test.

       The second prong of the Farmer test is a subjective one, requiring Plaintiff to

demonstrate that Defendants acted with deliberate indifference. To establish deliberate

indifference: 1) a prison official must know of and disregard an excessive risk to inmate

health or safety; 2) the official must be aware of facts from which an inference could be

drawn that a substantial risk of serious harm exists, and 3) the official must also draw the

inference. Farmer, 511 U.S. at 837. Here, Plaintiff alleges that while a work order was

submitted on November 2, 2017 and deemed closed on January 2, 2018, "this issue was

never corrected." (Doc. 1 at 5). Moreover, in his grievance, Plaintiff states that "I also have

spoken to Maintenance Supervisor Mr. Warrant to check if they have a work order to fix this

issue in Cell 106. Nothing has been done and have no answers. Spoke to Lt. Vance, he

claimed maintenance have a work order but nothing." (Doc. 14-1 at 1). On their face, the

foregoing allegations, accepted as true for purposes of Defendants' motion, are minimally

sufficient to demonstrate that the SCI-Rockview Maintenance Department was aware of

facts from which an inference could be drawn that a substantial risk of serious harm existed,

that they drew that inference, and that they knowingly disregarded the risk to Plaintiffs

detriment.

       However, in order for Ortiz to state a claim under§ 1983, he must allege a

deprivation of a federally protected right and that this deprivation was committed by a
                                              - 15 -
     Case 3:19-cv-01894-RDM-DB Document 25 Filed 03/22/21 Page 16 of 20




person acting under color of state law. See Woloszyn v. County of Lawrence, 396 F.3d 314,

319 (3d Cir. 2005). Plaintiff's complaint fails to make this requisite showing against the SCI-

Rockview Maintenance Department, because this Defendant does not qualify as a person

under § 1983. Therefore, it cannot be held liable under the statute. It is well-settled that

neither a state nor its agencies are considered a "person" as that term is defined under §

1983 and, therefore, are not subject to a§ 1983 suit. Hafer v. Melo, 502 U.S. 21, 25-27, 112

S.Ct. 358, 116 L.Ed.2d 301 (1991). Consequently, Plaintiff's claim against the SCI-

Rockview Maintenance Department is barred, as it is not a person within the meaning of 42

U.S.C. § 1983. See Will v. Michigan Dep't of State Police, 491 U.S. 58, 71, 109 S.Ct. 2304,

105 L.Ed.2d 45 (1989) (holding that a state may not be sued in federal court pursuant to§

1983, and is not a "person" for purposes of that provision). Moreover, as discussed above,

this Defendant is entitled to Eleventh Amendment immunity. Lavia v. Pa. Dep't of Corr., 224

F.3d 190, 195 (3d Cir. 2000) (finding that the Pennsylvania Department of Corrections and

its agencies "shares in the Commonwealth's Eleventh Amendment immunity").

        Thus, because Plaintiff's fails to state a claim upon which relief can be granted

against SCI-Rockview Maintenance Department, he will be afforded an opportunity to file an

amended complaint to properly name a specific Defendant or Defendants and sufficiently

state a claim for relief against those Defendants.




                                             - 16 -
    Case 3:19-cv-01894-RDM-DB Document 25 Filed 03/22/21 Page 17 of 20




       D. Eighth Amendment Medical

       In order to establish an Eighth Amendment medical claim, a plaintiff "must show (i) a

serious medical need, and (ii) acts or omissions by prison officials that indicate deliberate

indifference to that need." Natale v. Camden Cty. Correctional Facility, 318 F.3d 575, 582

(3d Cir. 2003) (citing Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999)). A serious

medical need is "one that has been diagnosed by a physician as requiring treatment or one

that is so obvious that a lay person would recognize the necessity for a doctor's attention."

Monmouth Cty. Corn Institutional Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir. 1987). In

addition, "if unnecessary and wanton infliction of pain results as a consequence of denial or

delay in the provision of adequate medical care, the medical need is of the serious nature

contemplated by the eighth amendment." Id. (citation omitted). A prison official acts with

deliberate indifference to an inmate's serious medical needs when he "knows of and

disregards an excessive risk to inmate health or safety; the official must both be aware of

facts from which the inference could be drawn that a substantial risk of serious harm exists,

and he must also draw the inference." Farmer, 511 U.S. at 837. A mere difference of

opinion between the prison's medical staff and the inmate regarding the diagnosis or

treatment which the inmate receives does not support a claim of cruel and unusual

punishment. See Farmer v. Carlson, 685 F. Supp. 1335, 1339 (M.D. Pa. 1988); see a/so

McCracken v. Jones, 562 F.2d 22, 24 (10th Cir. 1977); Smart v. Villar, 547 F.2d 112, 113

(10th Cir. 1976), cert. denied, 450 U.S. 1041 (1981).
                                            - 17 -
    Case 3:19-cv-01894-RDM-DB Document 25 Filed 03/22/21 Page 18 of 20




       Initially, the Court notes that Plaintiff fails to establish a viable Eighth Amendment

medical claim against any of the named Defendants.

       For purposes of Eighth Amendment medical claims, non-medical staff may not be

"considered deliberately indifferent simply because they failed to respond directly to the

medical complaints of a prisoner who was already being treated by the prison doctor."

Durmer v. O'Carro/1, 991 F.2d 64, 69 (3d Cir. 1993). The rationale for this rule has been

aptly explained by the United States Court of Appeals for the Third Circuit as follows:

       If a prisoner is under the care of medical experts ... , a non-medical prison
       official will generally be justified in believing that the prisoner is in capable
       hands. This follows naturally from the division of labor within a prison. Inmate
       health and safety is promoted by dividing responsibility for various aspects of
       inmate life among guards, administrators, physicians, and so on. Holding a
       non-medical prison official liable in a case where a prisoner was under a
       physician's care would strain this division of labor. Moreover, under such a
       regime, non-medical officials could even have a perverse incentive not to
       delegate treatment responsibility to the very physicians most likely to be able
       to help prisoners, for fear of vicarious liability. Accordingly, we conclude that,
       absent a reason to believe (or actual knowledge) that prison doctors or their
       assistants are mistreating (or not treating) a prisoner, a non-medical prison
       official .. . will not be chargeable with the Eighth Amendment sci enter
       requirement of deliberate indifference.

Spruill v. Gillis, 372 F.3d 218, 236 (3d Cir. 2004). Courts have repeatedly held that, absent

some reason to believe that prison medical staff are mistreating prisoners, non-medical

corrections staff who refer inmate medical complaints to physicians may not be held

personally liable for medically-based Eighth Amendment claims . See, e.g., id. at 236-37

(citing Durmer, 991 F.2d at 69); Garvey v. Martinez, No. 08-2217, 2010 WL 569852, at *6-7


                                            - 18 -
    Case 3:19-cv-01894-RDM-DB Document 25 Filed 03/22/21 Page 19 of 20




(M.D. Pa. 2010); Hodge v. United States, No. 06-1622, 2007 WL 2571938, at *5-6 (M.D. Pa.

2007).

         None of the named Defendants are trained members of the medical staff subject to

liability for an Eighth Amendment claim. Plaintiff has not presented any evidence that these

Defendants provided him with medical care, or that any of these Defendants were aware

that prison doctors or their assistants were not providing an appropriate level of care in

response to his medical needs. Nor has Plaintiff presented any evidence that these

Defendants were aware of or acquiesced in purported Eighth Amendment medical care

violations. Because Plaintiff was under the care of medical experts, the non-medical

Defendants were justified in believing that he was in capable hands. See Spruill, 372 F.3d

at 236; Durmer, 991 F.2d at 69. Thus, Defendants are entitled to dismissal.

         Here, although Plaintiff acknowledges that he was sent to medical for care, he

challenges the degree of care, claiming that he was "forc[ed] Mr. Ortiz to undergo the least

expensive option, in lieu of proper treatment." (Doc. 1 at 7). Significantly, Plaintiff does not

allege that he was refused or delayed needed medical treatment or that he was denied

prescribed medication, nor does he allege that he was given the wrong medication with the

intent to harm him. He simply claims that he was given "the least expensive option." While

Plaintiff would have preferred another type of treatment, his difference of opinion with the

prison's medical staff regarding the treatment which he received does not support a claim of

cruel and unusual punishment. Farmer, 685 F. Supp at 1339; McCracken, 562 F.2d at 24.
                                             - 19 -
    Case 3:19-cv-01894-RDM-DB Document 25 Filed 03/22/21 Page 20 of 20




Moreover, Plaintiffs complaint is devoid of any allegation that Plaintiff was denied a

reasonable request for medical treatment. See Spruill v. Gillis, 372 F.3d 218, 235 (3d Cir.

2004) (quoting Ancata v. Prison Health Servs. , 769 F.2d 700, 704 (11th Cir. 1985)). Thus,

Plaintiff has failed to establish an Eighth Amendment violation based on the medical care

received.

   V. CONCLUSION

       For the foregoing reasons, Defendants' motion to dismiss will be granted. Plaintiff,

however, will be afforded an opportunity to file an amended complaint to properly name a

specific Defendant or Defendants with respect to his Eighth Amendment deliberate

indifference to health and safety claim . Failure to file a properly supported amended

complaint will result in dismissal of this action without further notice of court.

       A separate Order will issue.




Date: MarchJZ, 2021
                                                                    riani
                                                       United States District Judge




                                              - 20 -
